Exhibit 10.1

FIRST AMENDMENT TO LOAN AGREEMENT

This First Amendment to Loan Agreement is dated as of July 2, 2007 (this
“Amendment”), by and among CARROLS CORPORATION, a Delaware corporation (the
“Borrower”), certain subsidiaries of the Borrower party hereto (each an
“Obligor”, and together with the Borrower, the “Obligors”), the lenders party
hereto (the “Lenders”) pursuant to an authorization (in the form attached hereto
as Exhibit A, each a “Lender Authorization”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Agent”) for the Lenders.

STATEMENT OF PURPOSE:

The Lenders agreed to extend certain credit facilities to the Borrower pursuant
to a Loan Agreement dated as of March 9, 2007 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Loan Agreement”), by
and among the Borrower, the Lenders and the Agent.

The Borrower has requested that the Agent and the Lenders agree to amend certain
provisions of the Loan Agreement as more specifically set forth herein.

The Agent and each of the Lenders party hereto have agreed, subject to the terms
and conditions set forth herein, to grant such requests of the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Capitalized Terms. All capitalized undefined terms used in this Amendment
(including, without limitation, in the statement of purpose hereto) shall have
the meanings assigned thereto in the Loan Agreement.

2. Amendments. The Loan Agreement is hereby amended as follows:

(a) Amendment to Section 2.2 of the Loan Agreement (“Letters of Credit”).
Section 2.2(b)(v) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“(v) Borrower will pay to Agent at the Principal Office for the account of each
Revolving Loan Lender a letter of credit participation fee with respect to each
Letter of Credit equal to the greater of (x) $500 or (y) an amount equal to the
Margin Percentage applicable from time to time with respect to LIBOR Borrowings
multiplied by the daily average amount available for drawings under each Letter
of Credit (and computed on the basis of the actual number of days elapsed in a
year composed of 360 days), in each case for the period from and including the
date of issuance of such Letter of Credit to and including the date of
expiration or termination thereof. For any Existing Letter of Credit, such fee
shall be due and payable in advance on the date of the issuance thereof, which
date shall be deemed to be the Effective Date. For all other Letters of Credit

 

1



--------------------------------------------------------------------------------

(including, without limitation, any Letters of Credit issued to replace an
Existing Letter of Credit), such fee shall be payable quarterly in arrears on
the last Business Day of each calendar quarter commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Revolving Loan
Termination Date and thereafter on demand of the Agent. Agent will pay to each
Revolving Loan Lender, promptly after receiving any payment in respect of letter
of credit fees referred to in this clause (v), an amount equal to the product of
such Lender’s Revolving Loan Commitment Percentage times the amount of such
fees.”

(b) Amendment to 11.6 of the Loan Agreement (“Successors and Assigns;
Participations”). Section 11.6(b) of the Loan Agreement is hereby amended by
adding the following new subsection in correct numerical order:

“(7) Pro Rata Refund of Participation Fees. Each assigning Lender shall refund
to the Agent, for the account of the applicable assignee, that portion of the
participation fees that the assigning Lender received in connection with any
Existing Letter of Credit pursuant to Section 2.2(b)(v) or this Section 11.6(b)
that is applicable to the period from the effective date of the applicable
assignment until the date of termination, expiration or renewal of such Existing
Letter of Credit.”

3. Conditions to Effectiveness. Upon the satisfaction of each of the following
conditions, this Amendment shall be deemed to be effective as of the date
hereof:

(a) the Agent shall have received counterparts of this Amendment executed by the
Agent (on behalf of the Lenders executing a Lender Authorization), the Borrower
and the other Obligors;

(b) the Agent shall have received executed Lender Authorizations from the
requisite Lenders;

(c) the Agent shall have been reimbursed for all fees and out-of-pocket charges
and other expenses incurred in connection with this Amendment (including,
without limitation, the reasonable fees and disbursements of counsel for the
Agent); and

(d) the Agent shall have received such other instruments, documents and
certificates as the Agent shall reasonably request in connection with the
execution of this Amendment.

4. Effect of the Amendment. Except as expressly provided herein, the Loan
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. This Amendment shall not be deemed (a) to be a waiver of, or consent
to, a modification or amendment of, any other term or condition of the Loan
Agreement or any other Loan Document, (b) to prejudice any other right or rights
which the Agent or the Lenders may now have or may have in the future under or
in connection with the Loan Agreement or the other Loan Documents

 

2



--------------------------------------------------------------------------------

or any of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or otherwise modified from time to time, (c) to
be a commitment or any other undertaking or expression of any willingness to
engage in any further discussion with the Borrower or any other Person with
respect to any waiver, amendment, modification or any other change to the Loan
Agreement or the Loan Documents or any rights or remedies arising in favor of
the Lenders or the Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among the
Borrower, on the one hand, and the Agent or any other Lender, on the other hand.
References in the Loan Agreement to “this Agreement” (and indirect references
such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any Loan Document
to the Loan Agreement shall be deemed to be references to the Loan Agreement as
modified hereby.

5. Representations and Warranties/No Default. By its execution hereof, the
Borrower hereby certifies, represents and warrants to the Agent and the Lenders
that:

(a) after giving effect to the amendments set forth in Section 2 above, each of
the representations and warranties set forth in the Loan Agreement and the other
Loan Documents is true and correct in all material respects (except that to the
extent that any such representation and warranty is qualified by materiality or
material adverse effect, continued accuracy of such representation and warranty
shall be in all respects) as of the date hereof as if fully set forth herein and
no Default or Event of Default has occurred and is continuing as of the date
hereof.

(b) the Borrower and each of the other Obligors has the necessary power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of this Amendment and each other
document executed in connection herewith to which it is a party in accordance
with their respective terms.

(c) this Amendment and each other document executed in connection herewith has
been duly executed and delivered by the duly authorized officers of the Borrower
and each of the other Obligors, and each such document constitutes the legal,
valid and binding obligation of the Borrower and each of the other Obligors,
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency and other similar laws and judicial decisions affecting
creditors’ rights generally and by general equitable principles.

6. Reaffirmations. The Borrower and each of the other Obligors (a) agrees that
the transactions contemplated by this Amendment shall not limit or diminish the
obligations of the Borrower and such Obligor under, or release the Borrower or
such Obligor from any obligations under, the Guaranties and that certain pledge
agreement made by Carrols Restaurant Group, Inc. and the Subsidiaries of Carrols
Restaurant Group, Inc. who are or may become party thereto as pledgors (the
“Pledge Agreement”), (b) confirms and reaffirms its obligations under the
Guaranties and the Pledge Agreement and (c) agrees that the Guaranties and the
Pledge Agreement remain in full force and effect and are hereby ratified and
confirmed. In furtherance

 

3



--------------------------------------------------------------------------------

of the reaffirmations set forth in this Section 6, the Borrower and the other
Obligors hereby grant to the Agent, for the ratable benefit of itself and the
Lenders, a security interest in, all Collateral and all proceeds thereof as
security for the Obligations, in each case subject to any applicable terms and
conditions set forth in the Guaranties and the Pledge Agreement.

7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION
5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, WITHOUT REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

8. Counterparts; Integration; Effectiveness. This Amendment may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same agreement and any of the parties hereto may execute this Amendment by
signing any such counterpart. This Amendment constitutes the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy or electronic mail shall be effective as delivery
of a manually executed counterpart of this Amendment.

9. Acknowledgement. By its execution of a Lender Authorization, each Revolving
Loan Lender acknowledges and agrees that it shall rebate to the Agent, for the
account of the Borrower, the full amount of any participation fees it received
pursuant to Section 2.2(b)(v) of the Loan Agreement in connection with any
Letter of Credit (other than any Existing Letter of Credit) issued prior to the
date hereof less any outstanding participation fees due to such Revolving Loan
Lender pursuant to Section 2.2(b)(v) of the Loan Agreement in connection with
such Revolving Loan Lender’s participation in each Existing Letter of Credit.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

BORROWER:

 

CARROLS CORPORATION, a Delaware corporation

By:   /S/ JOSEPH ZIRKMAN Name:   Joseph Zirkman Title:   Vice-President

 

OBLIGORS:

 

CARROLS RESTAURANT GROUP, INC., a Delaware corporation, CARROLS REALTY HOLDINGS
CORP., a Delaware corporation, and CARROLS REALTY I CORP., a Delaware
corporation, POLLO FRANCHISE, INC., a Florida corporation, and POLLO OPERATIONS,
INC., a Florida corporation, TACO CABANA, INC., a Delaware corporation, TC LEASE
HOLDINGS III, V AND VI, INC., a Texas corporation, T.C. MANAGEMENT, INC., a
Delaware corporation, and TP ACQUISITION CORP., a Texas corporation

 

By:   /S/ JOSEPH ZIRKMAN Name:   Joseph Zirkman Title:   Vice-President

 

GET REAL, INC., a Delaware corporation

 

By:   /S/ VIVIAN LOPEZ-BLANCO Name:   Vivian Lopez-Blanco Title:   President

[Signature Pages Continue]

 



--------------------------------------------------------------------------------

TPAQ HOLDING CORPORATION, a Delaware corporation By:   /S/ VIVIAN LOPEZ-BLANCO
Name:   Vivian Lopez-Blanco Title:   President

 

TEXAS TACO CABANA, L.P. , a Texas limited partnership By:   T.C. Management,
Inc., a Delaware corporation, General Partner By:   /S/ JOSEPH ZIRKMAN Name:  
Joseph Zirkman Title:   Vice-President

[Signature Pages Continue]

 



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent (on behalf of itself and the
Lenders who have executed a Lender Authorization), Lender, Swing Loan Lender and
Issuer By:   /S/ DENIS WALTRICH Name:   Denis Waltrich Title:   Vice President



--------------------------------------------------------------------------------

Exhibit A

Form of Lender Authorization

 



--------------------------------------------------------------------------------

LENDER AUTHORIZATION

Carrols Corporation

First Amendment to Loan Agreement

                                , 2007

Wachovia Bank, National Association

Charlotte Plaza, CP-8

201 South College Street

Charlotte, North Carolina 28288-0680

Attention: Syndication Agency Services

 

  Re: First Amendment dated as of July 2, 2007 (the “Amendment”) to Loan
Agreement dated as of March 9, 2007 (as amended, the “Loan Agreement”) among
Carrols Corporation (the “Borrower”), the lenders party thereto (the “Lenders”),
and Wachovia Bank, National Association, as administrative agent (the “Agent”).

This Lender Authorization acknowledges our receipt and review of the execution
copy of the Amendment in the form posted on SyndTrak Online. By executing this
Lender Authorization, we hereby approve the Amendment and authorize the Agent to
execute and deliver the Amendment on our behalf.

Each financial institution executing this Lender Authorization agrees or
reaffirms that it shall be a party to the Amendment and the other Loan Documents
(as defined in the Loan Agreement) to which Lenders are parties and shall have
the rights and obligations of a Lender (as defined in the Loan Agreement), and
agrees to be bound by the terms and provisions applicable to a “Lender”, under
each such agreement. In furtherance of the foregoing, each financial institution
executing this Lender Authorization agrees to execute any additional documents
reasonably requested by the Agent to evidence such financial institution’s
rights and obligations under the Loan Agreement.

 

  [Insert name of applicable financial institution] By:     Name:     Title:    